This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.



 1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF SANTA FE ex rel.
 3 SANTA FE POLICE DEPARTMENT,

 4          Petitioner-Appellant,

 5 v.                                                                  No. A-1-CA-36027

 6 ONE 2003 GRAY NISSAN SEDAN,

 7          Respondent,

 8 and

 9 MIGUEL A. VILLAREAL-RAMOS,

10          Claimant-Appellee.


11 CITY OF SANTA FE ex rel.
12 SANTA FE POLICE DEPARTMENT,

13          Petitioner-Appellant,

14 v.                                                                  No. A-1-CA-36028

15 ONE 2007 MAROON TOYOTA SEDAN,

16          Respondent,

17 and

                                                    3
 1 STEVEN FLORES and ICELA FLORES,

 2         Claimants-Appellees.

 3 CITY OF SANTA FE ex rel.
 4 SANTA FE POLICE DEPARTMENT,

 5         Petitioner-Appellant,

 6 v.                                            No. A-1-CA-36775

 7 ONE (1) 2007 WHITE CHEVROLET PK,
 8 V.I.N. 1GCCS199378247099 NEW MEXICO
 9 LICENSE NO. 392TAC,

10         Respondent,

11 and

12 DINO N. MARTINEZ and MIRACLE J.
13 MARTINEZ,

14         Claimants-Appellees.

15 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
16 Francis J. Mathew and David K. Thomson, District Judges

17   City of Santa Fe, New Mexico
18   Erin McSherry, City Attorney
19   Michael Prinz, Assistant City Attorney
20   R. Alfred Walker, Assistant City Attorney
21   Zachary Shandler, Assistant City Attorney
22   Santa Fe, New Mexico

23 for Appellant

24 Miguel A. Villareal-Ramos
25 Santa Fe, NM

26 Pro Se Appellee

27 Steven Flores
 1 Santa Fe, NM

 2 Icela Flores
 3 Santa Fe, NM

 4 Pro Se Appellees

 5 Dino N. Martinez
 6 Española, NM

 7 Miracle J. Martinez
 8 Española, NM

 9 Pro Se Appellees

10                            MEMORANDUM OPINION

11 VARGAS, Judge.

12   {1}   Petitioner, City of Santa Fe (the City), appeals from three separate

13 judgments ordering the return of seized vehicles to Claimant Miguel A. Villareal-

14 Ramos, Claimant Icela Flores, and Claimants Dino N. Martinez and Miracle J.

15 Martinez. The City filed three separate petitions for forfeiture of motor vehicles

16 pursuant to the City’s forfeiture ordinance, Santa Fe, N.M., Code § 24-9 SFCC

17 1987 (1993, amended 2012) (Ordinance). On appeal, the City argues that the

18 district court erred by directing the return of Claimants’ vehicles in all three cases.

19 Because these appeals present substantially similar issues, we exercise our

20 discretion to consolidate them for decision. See Rule 12-317(B) NMRA.

21   {2}   Our recent decision in City of Santa Fe ex rel. Santa Fe Police Department

22 v. One (1) 1989 Black Saab, ___-NMCA-___, ___ P.3d ___ (No. A-1-CA-35944,

23 Jan. 10, 2019), held that the New Mexico Forfeiture Act (NMFA), NMSA 1978,
 1 §§ 31-27-1 to -11 (2002, as amended through 2015), preempts the Ordinance and

 2 the City thus has no authority to seize and forfeit property under the Ordinance.

 3 Following this precedent, we hold that the decisions below directing compliance

 4 with the Ordinance are vacated, and remand the matters to the district court with

 5 instructions to dismiss the City’s petitions and order the unconditional return of

 6 Claimants’ vehicles.

 7 BACKGROUND

 8   {3}    The facts in each case are substantially similar. Claimants Miguel A.

 9 Villareal-Ramos and Dino N. Martinez were arrested by Santa Fe Police

10 Department officers for driving with licenses that had been revoked, and not

11 reinstated, as a result of prior DWI-related offenses. Claimant Steven Flores, the

12 son of Claimant Icela Flores, was stopped by a Santa Fe Police Department officer

13 for driving without an ignition interlock device while holding a validly issued

14 driver’s license with an ignition interlock restriction. Pursuant to the Ordinance,

15 the City seized Claimants’ vehicles and sought forfeiture of the vehicles in district

16 court.

17   {4}    The district court entered judgment in favor of Villareal-Ramos and the

18 Martinezes, ordering the City to provide them the opportunity to recover their

19 vehicles by installing interlock devices in the vehicles and paying fees pursuant to

20 the Ordinance. The district court also ruled in favor of the Floreses, ordering the

21 return of the vehicle to Icela Flores upon payment of fees by Steven Flores. The
 1 City appealed all three rulings, arguing that the district court’s interpretation of

 2 various provisions of the Ordinance was flawed.

 3   {5}   Because two of our recent decisions hold the NMFA preempts municipal

 4 forfeiture ordinances, we requested supplemental briefing on the issue of

 5 preemption. The City argues the NMFA does not limit the City’s authority to enact

 6 the Ordinance, a nuisance abatement tool with different purposes than the NMFA.

 7 DISCUSSION

 8   {6}   We review these consolidated appeals de novo because the material facts are

 9 not in dispute and the questions presented are legal issues. See City of Santa Fe ex

10 rel. Santa Fe Police Dep’t v. One (1) Black 2006 Jeep, 2012-NMCA-027, ¶ 7, 286

11 P.3d 1223 (“ ‘When there are no disputed material facts, an appellate court reviews

12 all issues on appeal under a de novo standard of review.’ ” (quoting City of

13 Albuquerque ex rel. Albuquerque Police Dep’t v. One (1) 1984 White Chevy, 2002-

14 NMSC-014, ¶ 5, 132 N.M. 187, 46 P.3d 94)); see also State v. Hicks, 2013-

15 NMCA-056, ¶ 5, 300 P.3d 1183 (reviewing legal issues de novo).

16   {7}   Our recent decision in Black Saab is controlling, and bars the City from

17 enforcing the Ordinance. In Black Saab, we held that “the NMFA denies the City

18 authority to seize and forfeit property under the Santa Fe Ordinance” because the

19 Ordinance is preempted by the NMFA. ___-NMCA-___, ¶¶ 4, 7. In reaching this

20 conclusion, we adopted the reasoning of Espinoza v. City of Albuquerque, ___-

21 NMCA-___, ___ P.3d ___ (No. A-1-CA-35908, Dec. 5, 2018), an analogous case
 1 where we held the NMFA preempts Albuquerque’s forfeiture ordinance. Black

 2 Saab, ___-NMCA-___, ¶ 7. Albuquerque’s forfeiture ordinance is substantially

 3 similar to the Ordinance. Id. ¶ 4. Both ordinances are styled as abatement tools,

 4 which provide for civil forfeiture of motor vehicles deemed to be a nuisance based

 5 on use of a vehicle in the commission of a DWI offense or operation by a person

 6 whose license is revoked because of a DWI offense. Id. ¶ 5.

 7   {8}   In both Black Saab and Espinoza, we rejected arguments that the plain

 8 language of the NMFA does not preempt municipal forfeiture ordinances. Black

 9 Saab, ___-NMCA-___, ¶ 6. Likewise, we rejected the argument that the

10 Legislature did not intend for the NMFA to preempt municipal forfeiture

11 ordinances. Id. The Ordinance at issue here contradicts the Legislature’s intent,

12 expressed through the NMFA, to eliminate civil forfeitures. See id. ¶ 7.

13   {9}   The City makes no attempt to argue Black Saab and Espinoza are

14 inapplicable. Rather, the City claims the NMFA does not preempt the Ordinance,

15 essentially arguing that our recent cases were wrongly decided. We decline to

16 depart from the analysis set forth in Black Saab and Espinoza. Such a course of

17 action “would be destructive of the positive goals of stability and predictability

18 fostered by the notion of stare decisis.” Cordova v. Taos Ski Valley, Inc., 1996-

19 NMCA-009, ¶ 21, 121 N.M. 258, 910 P.2d 334. Adhering to precedent, we

20 conclude the Ordinance is preempted by the NMFA and may not lawfully be

21 enforced against Claimants.
 1   {10}   Because we hold the Ordinance is preempted and unenforceable, we need

 2 not consider the City’s remaining arguments regarding the proper interpretation

 3 and application of the Ordinance.

 4 CONCLUSION

 5   {11}   The judgments of the district court applying the provisions of the Ordinance

 6 are vacated, and these matters are remanded to the district court with instructions

 7 to dismiss the City’s petitions and order the unconditional return of Claimants’

 8 vehicles.

 9   {12}   IT IS SO ORDERED.


10                                                _____________________________
11                                                JULIE J. VARGAS, Judge

12 WE CONCUR:



13 ________________________________
14 LINDA M. VANZI, Judge


15 ________________________________
16 BRIANA H. ZAMORA, Judge